Exhibit 10.33

Incentive-Based Compensation Recovery (“Clawback”) Policy

The Board of Directors (the “Board”) of C. R. Bard, Inc. (the “Company”) has
approved and adopted the following policy to define the terms pursuant to which
the Company may recover incentive-based compensation from certain executives
under the circumstances outlined below.

With respect to any annual or long-term incentive or equity compensation,
including but not limited to stock options, restricted stock, restricted stock
units, and performance shares (“Incentive-Based Compensation”) granted or paid
on or after January 1, 2013 (the “Effective Date”), the Company shall have the
right to recover all or any portion of the value of such Incentive-Based
Compensation in the event that the Company is required to prepare a restatement
of its financial statements, as further discussed below.

This policy shall apply to each Named Executive Officer (as such term is defined
in Item 402(a)(3) of SEC Regulation S-K) who is employed by the Company on or
after the Effective Date (each, a “Covered Person”).

Covered Persons shall be required to repay to the Company and/or to forfeit
Incentive-Based Compensation, where:

 

•  

The payment, grant or vesting of the Incentive-Based Compensation was based on
the achievement of financial results by the Company that were subsequently the
subject of an accounting restatement due to the material noncompliance with any
financial reporting requirement under applicable securities laws (other than to
comply with changes to applicable accounting principles), as determined by the
Board, regardless of whether misconduct was the cause of the restatement; and

 

•  

The amount of the compensation received by the Covered Person was in excess of
what would have been paid to such person under the accounting restatement.

The amount of repayment and/or forfeiture shall equal the amount of
Incentive-Based Compensation that exceeds the amount which would have been paid
to such Covered Person if the financial statements had been originally filed in
their restated form less applicable taxes paid or payable by the Covered Person
on such Incentive-Based Compensation, as determined by the Board. In no event,
however, shall any Incentive-Based Compensation be subject to repayment or
forfeiture under this policy more than three years after it has been paid or
become vested, as applicable.

The Board shall have full and final authority to make all determinations under
this policy, including without limitation whether the policy applies and if so,
the amount of compensation, in each case in the amount up to the excess
described above, if any, to be repaid or forfeited by the Covered Person. Such
actions may include, to the extent permitted by law:

 

•  

Requiring the Covered Person to repay some or all of any bonus or other
incentive compensation paid;

 

•  

Requiring the Covered Person to repay any gains realized on the exercise of
stock options or on the open-market sale of vested shares;



--------------------------------------------------------------------------------

•  

Cancelling some or all of the Covered Person’s restricted stock units,
restricted stock, preferred shares, and/or outstanding stock options;

 

•  

Adjusting the Covered Person’s future compensation; or

 

•  

Terminating or initiating legal action against the Covered Person.

All determinations and decisions made by the Board pursuant to the provisions of
this policy shall be final, conclusive and binding on all persons, including the
Company, its affiliates, its stockholders, employees and former employees.

Beginning on the Effective Date, each award agreement or other document setting
forth the terms and conditions of any Incentive-Based Compensation granted to a
Covered Person shall include a provision incorporating the requirements of this
policy. The remedy specified in this policy shall not be exclusive and shall be
in addition to every other right or remedy that may be available to the Company.

As soon as practicable following the release of final rules regarding clawback
requirements under the Dodd-Frank Wall Street Reform and Consumer Protection
Act, the Company intends to review its policies and plans and, if necessary,
amend them to comply with any new mandates.